927 F.2d 1258
288 U.S.App.D.C. 403
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re Gerard Sanders, Petitioner.
No. 90-5308.
United States Court of Appeals, District of Columbia Circuit.
Feb. 20, 1991.

WRIT DENIED.
Before BUCKLEY, SENTELLE and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the petition for writ of mandamus, it is


2
ORDERED that the petition for writ of mandamus be denied.  It is well established that "[m]andamus is an extraordinary remedy to be utilized only in the clearest and most compelling cases."    Cartier v. Secretary of State, 506 F.2d 191, 199 (D.C.Cir.1974), cert. denied, 421 U.S. 947 (1975).  Although mandamus is appropriate "where a district court persistently and without reason refuses to adjudicate a case properly before it," Will v. Calvert Fire Ins. Co., 437 U.S. 655, 661-62 (1978), this is not such a case.  The district court first denied petitioner's request for a trial date on May 30, 1990.  The eight-month delay in setting a trial date is not excessive, and this case presents no other extraordinary circumstances.  Mandamus is therefore not warranted at this time, and we are confident that the district court will act promptly to set a trial date.